      Case 0:20-mj-06304-PMH Document 5 Entered on FLSD Docket 07/29/2020 Page 1 of 6

(Revised03/2020)

                                   U N ITED STA TE S D ISTR ICT CO UR T
                                   SO UTH ERN D ISTR ICT O F FL O RID A

                              A PPEAR AN CE BO ND :

                                          CA SE N O .20-6304-IItInt


UN ITED STA TES O F AM ERICA :
                      Plaintiff,
V.                                                         U SM # :
W yleia N ashon W illiam s,
                      Defendant,



1,thetmdersigneddefendantandIorwe,theundersigned sureties,jointly andseverallyacknowledgethatweand
olzrpersonalrepresentatives,jointlyandseverally,areboundtopaytheUnitedStatesofAmerica,theslzm of
$ 200,000-PSB
                                   STA N DA R D C O N D ITIO NS O F BO N D

The conditions ofthisbond are thatthe defendant:

    1. Shallappear before this Courtand at such other places as the defendant m ay be required to appear,in
accordance w ith any and allorders and directions relating to the defendant's appearance in this case,including
appearance forviolation of a condition ofthe defendant'srelease asm ay be ordered ornotified by this Courtor
any otherUnited StatesDistrictCourtto which the defendantmay beheld to answerorthecausetransferred.The
defendantisrequired to ascertain from the Clerk ofCourtor defense counselthe tim e and place ofa11scheduled
proceedings on the case. In no eventm ay a defendantassum e thathis or hercase hasbeen dism issed unlessthe
Courthasenteredanorderofdismissal.Thedefendantisto abideby anyjudgmententered in such matterby
surrenderingtoserveanysentenceimposedandobeyinganyorderordirectioninconnectionwithsuchjudgment.
This is a continuing bond,including any proceeding on appeal or review ,w hich shallrem ain in f'ullforce and
effectuntilsuch timeastheCourtshallorderotherwise.

   2. M ay nottraveloutsidethe Southern DistrictofFlorida unlessotherwise approved by the Courtpriorto
any suchtravel.TheSouthern DistrictofFloridaconsistsofthefollowing counties:Broward,Highlands,Indian
RiversM artin,M imni-D ade,M onroe,O keechobee,Palm Beach and St.Lucie.

   3. M ay notchange his/her presentaddressw ithoutprior notification and approvalfrom the U .S.Probation
Officerorthe Court.

   4. M ust cooperate w ith 1aw enforcem ent officers in the collection of a D N A sam ple if the collection is
required by 42 U .S.C .Section 14135a.

    5. M ustnotviolate any federal,state orlocallaw w hile on release in thiscase.Should the defendantcom e
in contactwith law enforcem enthe/she shallnotify the U .S.Probation Ofticerwithin 72 hours.
     Case 0:20-mj-06304-PMH Document 5 Entered on FLSD Docket 07/29/2020 Page 2 of 6

                                                              DE FEND A NT :W yelia N ashon W illiam s
                                                              CA SE NU M B ER :20-6304-H unt
                                                              PAG E TW O


                                       SPECIAL CONDITIONS OF BOND

In addition to com pliance w ith the previously stated conditions of bond,the defendant m ust com ply w ith the
specialconditionschecked below :

    a.Surr
         '
           endera11passports and traveldocum ents,ifany,to PretrialServicesand notobtain any traveldocum ents
            gthependency ofthecase;
     .   ReporttoPretlialServicesasfollows:( )asdirected or          timets)aweek inpersonand         timets)aweek by
      telephone;
    c.Subm itto substanceabusetesting and/ortreatm ent,contributeto thecostofservicesrenderedbased on ability
      to pay,asdeterm ined by the U .S.Probation O fficer;
    d.Refrain from      excessive OR      abstain from alcoholuseor any useofanarcoticdrug orothercontrolled
         substance,asdetinedinsection 102oftheControlledSubstancesAct(21U.S.C.j802),withoutaprescriptionby
      alicensed medicalpractitioner;
    e.Participate in a m ental health assessm ent and/or treatm entand contribute to the costs of services rendered
      based on ability to pay,asdeterm ined by the U .S.Probation O fficer;
    f.Employmentrestrictiontsl:
   g.M aintain oractively seek full-tim e em ploym ent'
                                                      ,
   h.M aintain orbegin an educationalprogram '   ,
   i.Avoid a1lcontactw ith victim sor witnesses to the crim es charged,exceptthrough counsel. The A U SA shall
     provide defense counsel and pretrial services w ith the nam es of all victim s or witnesses.The prohibition
     againstcontactdoes nottake effectuntildefense counselreceives the list.The prohibition againstcontact
     applies only to those persons on the list,butthe prosecutorm ay expand the listby sending w ritten notice to
     defensecounseland pretrialservices.;
   J.Avoid al1contactw ith co-defendants and defendants in related cases,exceptthrough counsel;
     .   Refrainfrom possessingafireann,destructivedeviceorotherdangerousweaponsandshallsurrender(ifany),
      theirconcealedweaponspermitto theU.S.Probation Office;
    1.N one ofthe signatories m ay sell,pledge,m ortgage,hypothecate,encum ber,etc.,any realproperty they ow n,
      untilthe bond isdischarged,orothem ise m odified by the Court;
    m .M ay notvisitcom m ercialtransportation establishm ent'
                                                             .airports,seaport/m arinas,com m ercialbus tenninals,
       train stations,etc.;
    n. D efendant shall consentto the U .S.Probation Ofticer conducting periodic tm nnnotmced exnm inations of the
       defendant'scom puter equipm entathis/herplace ofem ploym entor on the com puter athis/herresidence which
         mayincluderetrievaland copying ofalldatafrom thecomputerts)and any intemalorextemalperipheralsto
         enstlre compliancewith thiscondition and/orrem ovalofsuch equipmentforthepurpose ofconducting am ore
         thorough inspection;and consentatthe direction ofthe U .S.Probation O ftk erto have installed on the defendant's
         computerts),atthedefendant'sexpense,anyhardwareorsoftwaresystemstomonitorthedefendant'scomputer
         use;
     Case 0:20-mj-06304-PMH Document 5 Entered on FLSD Docket 07/29/2020 Page 3 of 6

                                                          DEFENDANT:W yelia Nashon W illiams
                                                          CA SE N UM BER :20-6304-H unt
                                                          PAGE THREE


    o.LO CA TIO N M O N ITO RIN G PR O G R AM : The defendant shall be m onitored by the form of location
      m onitoring and shallabide by a1lteclm ology requirem ents as noted below ,as wellas contribute to the costsof
      servicesrenderedbased on( )ability topayasdetenninedbytheU.S.Probation Officer- or- ( )paidby
      U .S.Probation;
          Location m onitoring technology atthe discretion ofthe officer
           RadioFrequency(RF)monitoring(ElectronicM onitoring)
           A ctive GPS M onitoring
           V oice Recognition
           Curfew :You arerestricted to yourresidenceevery day from        to      .orasdirected by the supelwising
           officer.
                                                        OR
           HomeDetention:You arerestricted to yourresidenceatalltim esexceptfor:
           (   )medical
           (   )substanceabuseormentalhealthtreatment
           (   )courtappearances
           (   )attorneyvisitsorcourtorderedobligations
           (   )religiousselwices
           (   )employment
           (   )otheractivitiesaspre-approvedbythesupervisingofticer
-    p.RE SID EN TIAL R E-EN TRY C EN TE R : The defendant shall reside at a residential re-entry center or
       halfway houseand abideby a11thenzlesandregulationsoftheprogram.Thecosttobepaidby( lpretrial
       Servicesor ( )based on the defendant'sability to pay.You are restricted to the residentialre-entry
       center/halfway houseata11tim esexceptfor:
       (   )employment
       (   )education
       (   )religiousservices
       (   )medical,substanceabuse,ormentalhealthtreatment
       (   )attomeyvisits
       (   )courtappearances
       (   )courtorderedobligations
       (   )reportingtoPretrialSelwices
       (   )Other
-    q.Third-party Custody:                                       w illserve as athird party custodian and w ill
       reportany violationsofthe release conditionsto the U.S.Probation Officer. Failureto comply with these
       requirements,thethird party custodian can besubjectto the provisionsof18 U.S.C.j401,Contemptof
       Court.
-
     r.Thedefendantshallsubmithisperson,property,residence,vehicle,papers,computers,(asdefined in 18
       U.S.C.1030(e)(1)),otherelectroniccommunication ordatastoragedevicesormedia,oroftice,toasearch
       conducted by a U nited States Probation O fficer. The defendant m ust w arn any other occupants thatthe
       premisesmaybesubjecttosearchespursuanttothiscondition.Anysearchmustbeconductedatareasonable
       tim e and in a reasonable m anner.
    Case 0:20-mj-06304-PMH Document 5 Entered on FLSD Docket 07/29/2020 Page 4 of 6

                                                          DEFENDANT:W yelia Nashon W illiam s
                                                          CA SE NU M BER :20-6304-H unt
                                                          PAG E FO UR


    s. M andatory Adam W alsh Conditions: D efendant shall abide by specified restrictions on personal
    associations,place of abode,or travel,to avoid a11 contact w ith an alleged victim of the crim e and w ith a
    potential w itness w ho m ay testify concerning the offense'
                                                               , report on a regular basis to a designated law
    enforcementagency,pretrialservicesagencyorotheragency' ,complywithaspecifiedcurfew (withelectronic
    monitoring)andrefrainfrom possessingafirearm,destnzctivedeviceorotherdangerousweapons.
    t.A dditionalSex Offense ConditionsForD efendants Charged or Convicted ofa SexualOffense:
         1. ( )Defendantmaynothavecontactwithvictimts),oranychildundertheageof18,unlessapproved
                  by the Courtorallowed by the U .S.Probation O fficer.
         2.     )Thedefendantshallnotpossessoruseanydataencryptiontechniqueorprogram andshall
                  providepasswordsand adm inistrative rightstotheU.S.Probation Officer.
         3.     ) Defendantshallparticipatein specializedsexoffenderevaluationandtreatment,ifnecessary,
                  and tocontributeto thecostsofservicesrendered based on ability to pay,asdetermined by
                  theU .S.Probation Office.
                )Defendantshallnotpossess,procure,purchaseorotherwiseobtain anyinternetcapabledevice
                  and/orcomputer.Additionally,thedefendantisprohibited from using anotherindividual's
                  computerordevicethathasinternetcapability.
         5.     )Defendantisprohibitedfrom establishingormaintainingany emailaccountorsocialmedia
                  account.A dditionally,the defendantisprohibited from using anotherindividual'sem ailaccount
                  orsocialmediaaccount.M ustprovidemonthly orupon request,personalphoneand creditcard
                  billings to PretrialServicesto confirm there are no servicesw ith any internetservicesprovider.
                )Defendantisnotpermittedtoenterplaceswherechildren congregateincluding,butnotlimited
                  to any play areas,playgrounds,libraries,children-them ed restaurants,daycares,schools,
                  am usementparks,cam ivals/fairs,unlessapproved bytheU .S.Probation Officer.
         7.     )Thedefendantshallnotbeinvolvedinanychildren'soryouthorganizations.
         8.     ) Defendantisprohibitedfrom viewing,owning,orpossessinganyobscene,pornographic,or
                  sexually stim ulating visualor auditory m aterial,including telephone,electronic m edia,
                  com puterprogrnm s,orcom puterservices.
                )Thedefendantshallparticipateinamaintenancepolygraphexaminationtoperiodically
                  investigate the defendant's com pliance.The polygraph exam ination shallspecitically address
                  only defendant'scomplianceornon-com pliancewith the specialconditionsofrelease and shall
                  notinquire into the facts ofthe pending crim inalcase againstdefendant.The defendantw ill
                 contributetothecostsofservicesrendered(co-payment)basedonabilitytopayoravailability
                 ofthirdpartypayment.ZZ&        .q mfa-
    u M ay travelto and from :
     .                               7            ,and m ustnotify PretrialServices oftravelplansbefore
    leavin and upon return.
-   v.com pl w ith the fo1owing ad 'ti alcondiio ofbond:                           z                .
                                                                        s       w. o
     Case 0:20-mj-06304-PMH Document 5 Entered on FLSD Docket 07/29/2020 Page 5 of 6

                                                          DEFEN D A NT :W yelia N ashon W illiam s
                                                          CA SE NU M BER :20-6304-H unt
                                                          PAG E FIV E


                   PENA LTIES AN D SA N CTIO N S A PPLICA BLE TO D EFEN DA N T

       V iolation of any ofthe foregoing conditionsofrelease m ay resultin the im m ediate issuance ofa w arrant
forthe defendant'sarrest,a revocation ofrelease,and orderofdetention,asprovided in 18 U.S.C.j3148,
forfeitureofanybailposted,and aprosecution forcontemptasprovided in 18U.S.C.j401,whichcouldresult
in a possibleterm ofim prisonm entora fine.

       The com m ission of any offense while on pretrial release m ay result in an additional sentence upon
conviction for such offense to a term ofim prisonm entofnotm ore than ten years,ifthe offense isa felony;ora
term of im prisonm ent of not m ore than one year, if the offense is a m isdem eanor.This sentence shall be
consecutiveto any othersentence and mustbe imposed in addition to the sentencereceived forthe offense itself.

        Title18U.S.C.j1503makesitafelonycriminaloffensepunishablebyimprisonmentanda$250,000fine
to intimidateorattempttointimidateawitness,jurororofticerofthecourt;18U.S.C.j1510makesitafelony
crim inaloffensepunishableby imprisonmentand a $250,000 fineto obstructacrim inalinvestigation;18U.S.C.
j1512 makesitafelony criminaloffensepunishable by imprisonmentand a $250,000 fineto tnmperwith a
witness,victim orinfonnant;and 18U.S.C.j1513makesitafelonycriminaloffensepunishablebyimprisonment
anda $250,000 finetoretaliateagainstawitness,victim orinform ant,orthreaten to do so.

       ltisacriminaloffense under18 U.S.C.53146,ifafterhavingbeen released,the defendantknowingly
failsto appearasrequired by the conditionsofrelease,orto surrenderforthe service ofsentence pursuantto a
courtorder.lfthe defendantw as released in connection w ith a charge of,or while awaiting sentence,surrender
fortheservice ofasentence,orappealorcertiorariafterconviction for:

    (1)an offensepunishablebydeath,lifeimprisonment,orimprisonmentforaterm offifteenyearsormore
        thedefendantshallbe fined notmorethan $250,000 orimprisoned fornotm orethan ten years,orboth;
    (2)an offensepunishableby imprisonmentforaterm offiveyearsormore,butlessthanfifteen years,the
        defendantshallbefined notm ore than $250,000 orimprisoned fornotm orethan five years,orboth;
    (3)anyotherfelony,thedefendantshallbefinednotmorethan $250,000orimprisonednotmorethantwo
        years,orboth;
    (4)amisdemeanor,thedefendantshallbefined notmorethan $100,000 orimprisonednotmorethan one
        year,orboth.

       A tenn ofim prisonmentimposed forfailureto appearorsurrendershallbe consecutivetothesentenceof
imprisonmentforanyotheroffense.In addition,afailureto appearm ayresultintheforfeitureofany bailposted,
which m eans thatthe defendantw illbe obligated to pay the fullam ountof the bond,w hich m ay be enforced by
a1lapplicable law s ofthe U nited States.
     Case 0:20-mj-06304-PMH Document 5 Entered on FLSD Docket 07/29/2020 Page 6 of 6

                                                                         DE FEN DA N T:W yelia N ashon W illiam s
                                                                         CASE NUM BER:20-6304-Hunt
                                                                         PAG E SIX

                            PENALTIES A ND SAN CTION S APPLICABLE TO SU RETIES
Violationby thedefendantofany oftheforegoingconditionsofreleasewillresultinan immediateobligation bythesuretyorsureties
topaythefullamountofthebond.Forfeimreofthebondforanybreachofoneormoreconditionsmaybedeclaredbyajudicialofficer
ofanyUnitedStatesDistrictCourthaving cognizanceoftheaboveentitled matteratthetim eofsuchbreach,andifthebond isforfeited
andtheforfeitureisnotsetasideorremitted,judgmentmaybeentereduponmotioninsuchUnitedStatesDistrictCourtagainsteach
suretyjointlyandseverally fortheamountofthebond,togetherwith intcrestandcosts,andexecution maybeissuedandpayment
securedasprovided bytheFederalRulesofCrim inalProcedureand otherlaw softheU nited States.
                                                       SIG NATUR ES
Ihavecarefullyreadand lunderstandthisentireappearancebond consisting ofsevenpages,orithasbeenreadtome,and,ifnecessary,
translatedintomy nativelanguage,andIknow thatlam obligatedby law to comply withallofthetermsofthisbond.Ipromisetoobey
aIlconditionsofthisbond,to appearin courtasrequired,and to surrender for service ofany sentence im posed.lam aware ofthe
penaltiesand sanctionsoutlined inthisbond forviolationsofthetennsofthebond.
lfIam an agentactingfororon behalfofacop oratesurety,lfurtherrepresentthatlam aduly authorizedagentforthecorporatesurety
andhavefullpowertoexecutethisbond intheam ountstated.
                                                               DEFENDAN T
Signedthis '
           LR            dayof                           ,202.o at'         xj'
                                                                              r'
                                                                               e.z           ,Florida               u
Signedandacknowledgedbeforeme:                                  DEFENDANT:(Signature)                   < . uxa
W ITNESS:
                                                                                     (zity                         State
       (zity                       State

                                                        CO RPO RATE SUR ETY
Signed this              day of                          ,20      at                         ,Florida
SURETY:                                                           AGENT:(Signature)
                                                                  PRINT N AM E;
         City                           State

                                                        IND IV IDUAL SUR ETIES
Signedthis       dayof            ,20      at             ,Florida Signedthis          dayof            ,20   at           ,Florida
SURETY:(Signature)                                                     SURETY:(Signature)
PRINT N AM E:                                                          PRINT NA M E :
RELATIO NSH IP TO DEFENDANT:                                           REIA TIO NSH IP TO DEFENDANT:

                City                            State                         City                                 State

Signedthis       dayof            ,20      at             ,Florida Sigledthis          dayof            ,20   at           ,Flori
                                                                                                                                da
SURETY:(Signature)                                                     SURETY:(Signature)
PR IN T NAM E:                                                         PRINT N AM E:
RELATIO NSI'
           HP TO DEFENDANT:                                            RELATIO NSH IP TO DEFENDANT:

                City                            State                         City                                 State
                                                  A PPR O V AL BY TH E C O U R T

 oate: yJl1,
           /bôM                                                        U NITED STAT ES M AG STR ATE JUD G E
